[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           OCTOBER 27, 2009
                              No. 09-11273                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 08-00176-CR-WS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JAMES HAROLD BURKE, JR.,
a.k.a. Short Man,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                              (October 27, 2009)

Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Kristen Gartman Rogers, appointed counsel for James Harold Burke, Jr., has
filed a motion to withdraw on appeal, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED, and Burke’s conviction and sentence are AFFIRMED.




                                          2